— Appeal by defendant from an amended judgment of the County Court, Suffolk County (Vaughn, J.), rendered August 31, 1982, which, upon his plea of guilty, adjudicated him to be in violation of a sentence of probation previously imposed upon his conviction of attempted burglary in the third degree and, thereupon, sentenced him to a definite term of one year’s imprisonment.
Amended judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Mangano, J. P., Bracken, Weinstein and Niehoff, JJ., concur.